            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 1 of 15



 1                                                  THE HONORABLE RONALD B. LEIGHTON
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT TACOMA
 9
     CURTIS PEDERSON,                                   Case No. 3:20-CV-05216-RBL
10
                            Plaintiff,                  JOINT STATUS REPORT AND
11                                                      DISCOVERY PLAN
     v.
12
     NOVARTIS PHARMACEUTICALS
13   CORPORATION,
14                          Defendant.
15            Pursuant to Federal Rule of Civil Procedure 26(f), LCR 26(f), and the Court’s order of

16   March 31, 2020 (Dkt. No. 9), the parties now jointly enter the following Joint Status Report

17   and Discovery Plan. The parties met and conferred on June 15, 2020, and have cooperated in

18   the preparation of this Report.

19                                       I.   JOINT STATUS REPORT

20            1.       Statement of the Nature and Complexity of the Case.

21   Plaintiff:

22            This is an action brought by Curtis Pederson (hereinafter, “Plaintiff”), against

23   Defendant Novartis Pharmaceuticals Corporation (hereinafter, “NPC”) to recover for injuries

24   resulting from NPC’s failure to warn of significant risks associated with Tasigna – a Novartis-

25   manufactured prescription medication for treatment of chronic myeloid leukemia (“CML”).

26   Specifically, NPC failed to warn that Tasigna can cause severe, rapidly evolving, irreversible
                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                       Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 1                                             Seattle, WA 98101-4010
                                                                                Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 2 of 15



 1   vascular disease often involving more than one site. NPC failed to warn that the nature of
 2   vascular disease caused by Tasigna could be so severe it could require repeat revascularization
 3   procedures, that often fail, and ultimately result in serious complications such as limb necrosis
 4   and amputations. Despite warning doctors and patients in Canada of the risks of
 5   atherosclerotic-related conditions, NPC concealed, and continues to conceal, its knowledge of
 6   Tasigna’s unreasonably dangerous risks from Plaintiff, other consumers, and the medical
 7   community in the United States.
 8            While NPC updated the label for Tasigna in January 2014, approximately five months
 9   after Plaintiff was first prescribed Tasigna, to include a warning entitled “Cardiac and Vascular
10   events”, this warning was and remains wholly inadequate. Indeed, unlike the Canadian product
11   labeling, the label in the United States, to this day, does not contain warnings regarding any of
12   the risks described above. Further, in contrast to the Canadian warning, this warning was not
13   added as a “black box warning”, the most prominent warning placed on a label in order to
14   properly and adequately advise physicians of significant risks.
15            After beginning treatment with Tasigna and as a direct and proximate result of NPC’s
16   actions and inactions, Plaintiff suffered serious atherosclerotic-related injuries. Specifically, as
17   a result of his use of Tasigna, Plaintiff suffered rapidly progressing system-wide
18   atherosclerotic disease including, severe coronary artery disease, multiple cerebellar strokes,
19   cerebrovascular disease, severe stenosis of his carotid artery, and rapidly progressing
20   peripheral vascular disease. To date, these conditions have required several procedures,
21   including, a popliteal angioplasty, femoral popliteal bypass surgery, third-order
22   catheterization, and multiple procedures to treat the wounds associated with his lower
23   extremity surgeries, which left him with severe open wounds. Plaintiff remains at significant
24   risk of further complications as a result of these conditions.
25            As a result of his injuries, Plaintiff seeks damages including but not limited to the
26   following:
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                          Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 2                                                Seattle, WA 98101-4010
                                                                                   Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 3 of 15



 1                  a. General damages;
 2                  b. Medical and incidental expenses, including Plaintiff’s need for life long care;
 3                  c. Losses related to Plaintiff’s inability to pursue his usual occupation and
 4                       activities;
 5                  d. Pain and suffering and emotional distress according to proof;
 6                  e. Punitive and exemplary damages;
 7                  f. Plaintiff’s reasonable attorneys’ fees and costs;
 8                  g. Prejudgment interest; and
 9                  h. Any other relief this Court deems appropriate.
10   Defendant:
11            NPC generally denies all allegations in the Complaint and Jury Demand (‘the
12   Complaint”) of plaintiff. NPC’s product Tasigna® is a cancer medication that is FDA-approved
13   to treat patients with Philadelphia chromosome positive chronic myeloid leukemia (“CML”).
14   CML is a blood cancer that causes the body to overproduce white blood cells. Unchecked,
15   CML is a fatal disease. As of 2016, CML had a 69.2% five-year survival rate, up from 47.9%
16   in 2000. The significant increase in survival between 2000 and 2016 paralleled the increase in
17   the availability of tyrosine kinase inhibitor (“TKI”) medicines, including NPC’s Tasigna®.
18   Tasigna® has been shown to be superior to its predecessor TKI treatment, Gleevec®, in treating
19   CML. NPC denies that that there are any defects associated with Tasigna®.
20            Plaintiff will be unable to meet his burden to prove that Tasigna® can cause
21   cardiovascular disease and that Tasigna® caused his alleged injuries. Plaintiff also will be
22   unable to prove that the FDA-approved labeling for Tasigna® was inadequate. On January 22,
23   2014, Novartis updated the Tasigna® prescribing information in the United States to include a
24   Warning & Precaution Section dedicated to Cardiac and Vascular Events. The Highlights of
25   Prescribing Information on the first page stated:
26         ///
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                        Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 3                                              Seattle, WA 98101-4010
                                                                                 Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 4 of 15



 1                     Cardiac and Vascular Events: Cardiovascular events including ischemic
                       heart disease, peripheral arterial occlusive disease and ischemic
 2                     cerebrovascular events have been reported in patients with newly
 3                     diagnosed Ph+CML receiving nilotinib. Cardiovascular status should
                       be evaluated and cardiovascular risk factors monitored and managed
 4                     during Tasigna® therapy.

 5   Plaintiff’s complaint states that plaintiff continued Tasigna® therapy for two years after this

 6   label change.

 7            This case implicates an array of scientific, medical, and regulatory issues that will be

 8   the subject of wide-ranging expert reports and testimony. NPC anticipates that the parties will

 9   designate a dozen, or perhaps more expert witnesses (six per party, or more), which does not

10   include the numerous treating physicians who will need to be deposed. NPC expects that it

11   will seek evidentiary hearings on its Daubert motions that will challenge the admissibility of

12   plaintiff’s experts.

13            NPC will request that judgment be entered in its favor and against plaintiff; that

14   plaintiff’s Complaint be dismissed, with prejudice; and that NPC be awarded costs of suit and

15   reasonable attorney’s fees as allowed by law and such further and additional relief as this Court

16   may deem just and proper.

17            2.       Proposed Deadline for the Joinder of Additional Parties

18            Motions to add parties to be electronically filed by October 25, 2020.

19            Plaintiff requests that the Court require motions to amend pleadings to be electronically

20   filed by September 25, 2021. NPC requests that the Court require motions to amend pleadings

21   to be electronically filed by May 1, 2021.

22            3.       Assignment to a U.S. Magistrate Judge

23            The parties do not consent to assignment of this case to a U.S. Magistrate. Per LCR 73,

24   the Parties reserve the right to a later request for assignment of the case to a U.S. Magistrate

25   Judge.

26            ///
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                         Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 4                                               Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 5 of 15



 1                                      II.       DISCOVERY PLAN
 2                      (A)     Initial Disclosures
 3            The parties exchanged disclosures by June 22, 2020, which is the date set by the Court.
 4                      (B)     Subjects, Timing, and Potential Phasing of Discovery
 5       (1) Discovery is needed on the following subjects:
 6   Plaintiff:
 7            Prior to the commencement of this action, claims alleging atherosclerotic-related
 8   injuries caused by Tasigna were filed against NPC in the Eastern District of California (Kristi
 9   Lauris v. Novartis AG et al., 1:16-cv-00393-LJO-SAB) and the Southern District of Florida
10   (Dennis McWilliams v. Novartis AG et al., 2:17-cv-14302-RLR). Counsel for Plaintiff here
11   did not appear in these actions. Both of these cases were resolved shortly before scheduled
12   trial dates and after the completion of fact and expert discovery and subsequent denial of
13   NPC’s Summary Judgement Motion.
14            The parties are meeting and conferring as to the whether the discovery conducted in
15   those cases may be applicable to the matter at bar. Plaintiff’s counsel here, does not have
16   knowledge of the extent of this prior discovery and therefore reserves all rights to conduct
17   discovery on all matters relevant to the claims and defenses herein. In order to facilitate this
18   process, Plaintiff requested an initial, informal exchange of certain information. Defendant has
19   provided some preliminary information and the parties are continuing to meet and confer to
20   determine the scope of discovery that was completed in the prior actions and the additional
21   discovery needed here. There is undoubtedly additional discovery that will be required to
22   address the needs of this case.
23            For example, Plaintiff is aware that the timeframe covered by the discovery conducted
24   in those two cases ended in approximately 2014. Plaintiff will seek additional discovery up to
25   the present. There are also likely to be additional areas of discovery relevant to the particular
26   claims and defenses which are unique to this particular case which the parties intend to discuss.
                                                                           SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                       Attorneys at Law
                                                                               1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 5                                             Seattle, WA 98101-4010
                                                                                     Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 6 of 15



 1            At this time Plaintiff anticipates he will request discovery into NPC’s conduct
 2   surrounding the following areas as they relate to Tasigna® along with any additional areas of
 3   discovery that may be revealed as the case progresses:
 4                a.   Licensing;
 5                b.   Research & Development;
                  c.   Patents;
 6                d.   Preclinical Development;
                  e.   Clinical Development;
 7                f.   Medical Affairs;
                  g.   Medical Coding;
 8                h.   Pharmacovigilance/Drug Safety;
 9                i.   Health Insurance Reimbursement;
                  j.   Life Cycle Management;
10                k.   Marketing;
                  l.   Labeling;
11                m.   Market Research;
                  n.   Sales and Sales Training;
12                o.   Key Opinion Leaders and/or Speakers’ Bureaus;
13                p.   Budgeting; and
                  q.   Regulatory or compliance functions, including those related to the FDA and
14                     other foreign regulatory bodies

15            Finally, the Court should be aware there are 31 cases involving similar claims currently

16   pending in several Federal Districts across the United States, as well as in New Jersey State

17   Court. The parties are discussing coordination of discovery in these actions.

18   Defendant:

19            NPC will, among other things, seek discovery on

20                •    Plaintiff’s medical condition, pre-existing medical conditions, family medical

21                     history, and risk factors for cardiovascular events;

22                •    Plaintiff’s alleged injuries and damages, including in the form of tax,

23                     employment, and social media records;

24                •    Plaintiff’s and prescribing physicians’ knowledge of CML, Tasigna®,

25                     cardiovascular events, and all information obtained regarding the same; and

26                •    The opinions of plaintiff’s designated expert witnesses.
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                          Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 6                                                Seattle, WA 98101-4010
                                                                                   Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 7 of 15



 1            NPC disputes that discovery will be necessary for the full scope of the seventeen
 2   subject matters identified by plaintiffs. Discovery in this case includes the need to obtain copies
 3   of medical records from plaintiff’s healthcare providers. NPC has been given some medical
 4   records by plaintiff’s counsel voluntarily. NPC cannot tell at this stage whether those
 5   collections are complete, and there are additional providers whose records will be relevant and
 6   will need to be collected. NPC is entitled to use the discovery process to ensure access to
 7   complete medical files regarding the plaintiff. The records collection process takes time, and
 8   is iterative in nature. As each set of records is received, they must be reviewed, and follow-up
 9   undertaken, to ensure that the provider has produced a complete set of records. Also, review
10   of collected records inevitably leads to the identification of additional healthcare providers or
11   locations of treatment, and new requests must be made to collect those. Although the parties
12   work diligently to collect records, often facilities take significant amounts of time to respond
13   to requests.
14       (2) Timing of discovery.
15            i.       Fed. R. Civ. P. 26 Initial Disclosures: June 22, 2020.
16            ii.      Service of initial written discovery: on or before August 30, 2020, which shall
17                     be responded to by September 30, 2020.
18            iii.     Maximum of 25 Interrogatories, including subparts, with initial interrogatories
19                     to be served on or before August 30, 2020, which shall be responded to by
20                     September 30, 2020.
21            iv.      Maximum of 10 depositions of fact witnesses to be taken by each party.
22            The parties agree that any presumptive limit on the number of depositions applies only
23   to fact witnesses, and that depositions of the parties’ designated experts should not count
24   toward the parties’ limits. Further, as detailed above, the parties are actively meeting and
25   conferring regarding the discovery conducted in the two prior litigations. The number of
26   depositions Plaintiff requests in this case will likely depend on that prior discovery. However,
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                          Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 7                                                Seattle, WA 98101-4010
                                                                                       Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 8 of 15



 1   at this time, Plaintiffs do not anticipate requesting more than fifteen (15) depositions of fact
 2   witnesses. NPC states that it does not believe that Plaintiff should require more the presumptive
 3   limit of 10 depositions, especially in light of the extensive deposition discovery that occurred
 4   in prior cases. After the parties have met and conferred regarding previous discovery and
 5   depositions and what additional discovery is needed, Plaintiff will confer with NPC in an
 6   attempt to reach an agreement as to the number of additional depositions required at this time.
 7   Plaintiff also anticipates that depositions of NPC’s fact witnesses can be coordinated with those
 8   cases pending in other Federal Courts and the State of New Jersey, so as to avoid duplicative
 9   efforts. The parties reserve their right to seek additional fact depositions by agreement of the
10   parties or by Court order.
11            v.       Factual discovery to be completed by March 30, 2021 (Plaintiff) / April 30,
12                     2021 (NPC).
13            vi.      Plaintiff’s expert reports due on April 21, 2021 (Plaintiff) / May 21, 2021
14                     (NPC).
15            vii.     Defendant’s responsive expert reports due on May 18, 2021 (Plaintiff) / June
16                     18, 2021 (NPC).
17            viii.    Plaintiff’s expert depositions to be completed by June 30, 2021 (Plaintiff) / July
18                     30, 2021 (NPC).
19            ix.      Defendant’s expert depositions to be completed by July 27, 2021 (Plaintiff) /
20                     August 27, 2021 (NPC).
21       (3) Discovery should be conducted in phases.
22            The parties request that expert discovery take place following the completion of fact
23   discovery. NPC further requests that the depositions of plaintiff’s experts take place prior to
24   the depositions of NPC’s experts.
25                      (C)     Electronically Stored Information
26         The parties intend to submit a proposed ESI Protocol or, in the alternative, briefing of
                                                                         SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                     Attorneys at Law
                                                                             1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 8                                           Seattle, WA 98101-4010
                                                                                    Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
            Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 9 of 15



 1   any issues that cannot be agreed upon by August 28, 2020. The Parties intend to comply with
 2   the letter and spirit of FRCP 34(b)(2)(E).
 3                       (D)    Privilege Issues
 4              The Parties anticipate that confidential, proprietary, and/or commercially sensitive
 5   information as well as information protected from disclosure under the Privacy Act, HIPAA,
 6   and/or any other applicable provision/privilege will be sought during the course of discovery.
 7   The Parties will work together to agree upon a Stipulated Protective Order, based upon the
 8   Western District of Washington’s Model Protective Order, with modifications consistent with
 9   protective orders entered in prior Tasigna® cases, to govern the production and use of such
10   documents.
11                       (E)    Proposed Limitations on Discovery
12              The parties are not asking the Court to limit discovery at this time.
13                       (F)    The Need for any Discovery Related Orders
14              Other than the agreed Rule 502(d) Order (section III.H below) and a Stipulated
15   Protective Order that the parties will submit (section II.D above), the parties at this time do not
16   seek the entry of additional discovery-related orders.
17       III.       PARTIES’ VIEWS, PROPOSALS, AGREEMENTS PER LOCAL RULE
18                                                   26(F)(1)
19                       (A)    Prompt Case Resolution
20              The parties have discussed the possibility of resolution prior to filing of suit. The parties
21   agree to engage in private mediation once the case has proceeded further, following the
22   conclusion of discovery or after the resolution of dispositive motions.
23                       (B)    Alternative Dispute Resolution
24              The Parties agree that this case may be amenable to Alternative Dispute Resolution at
25   an appropriate time pursuant to Local Civil Rule 39.1.
26         ///
                                                                                  SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                              Attorneys at Law
                                                                                      1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 9                                                    Seattle, WA 98101-4010
                                                                                       Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
           Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 10 of 15



 1                      (C)     Related Cases
 2            A different plaintiff filed a claim alleging injuries caused by Tasigna® against NPC in
 3   the Western District of Washington (Bruce Becker v. Novartis Pharmaceuticals Corporation,
 4   3:20-CV-05221-BHS). There are currently 31 additional pending Tasigna® cases that have
 5   been filed in federal courts and in New Jersey state court.
 6                      (D)     Discovery Management
 7            The parties met and conferred on June 15, 2020 to discuss discovery management in
 8   this matter. The Parties agree to cooperate in efficient discovery.
 9                      (E)     Anticipated Discovery Sought
10            The parties anticipate discovery to include, but not limited to, the following subjects:
11                o Fact discovery relating to plaintiff, including medical and employment history
12                o Corporate discovery, as described in section II (B) above;
13                o Independent medical examination;
14            Expert discovery, including on general and specific causation; and
15                o Depositions of fact and expert witnesses.
16                      (F)     Phasing Motions
17            Plaintiffs propose filing all motions to dismiss, motions for summary judgment and
18   other dispositive motions, together with supporting papers no later than September 1, 2021.
19   NPC proposes November 15, 2021 for this deadline.
20                      (G) Preservation of Discoverable ESI Information
21            The parties have agreed to take the appropriate steps to preserve electronically stored
22   information.
23                      (H) Privilege Issues
24            NPC requests entry of a Rule 502(d) order, which will be submitted with the protective
25   order. Plaintiff does not object to this request.
26                    (I) Model Protocol for Discovery of ESI
                                                                             SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                         Attorneys at Law
                                                                                 1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 10                                              Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
           Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 11 of 15



 1            The parties intend to submit a proposed ESI Protocol or, in the alternative, briefing of
 2   any issues that cannot be agreed upon by August 28, 2020.
 3                    (J) Alternatives to Model Protocol
 4            The parties have agreed to explore the possibility of coordinating discovery informally
 5   to coordinate with other ongoing Tasigna® cases.
 6                                      IV. DISCOVERY COMPLETION DATE
 7            Plaintiffs propose to complete discovery by August 3, 2021. NPC proposes September
 8   3, 2021.
 9                                        V.   BIFURCATION
10            The parties do not seek bifurcation at this time.
11                   VI.       PRETRIAL STATEMENT AND PRETRIAL ORDER
12            The parties do not seek to dispense with pretrial statements and a pretrial order.
13                         VII.          INDIVIDUALIZED TRIAL PROGRAM
14            The Parties do not believe this Action is suitable for the Individualized Trial Program,
15   pursuant to LCR 39.2.
16              VIII. OTHER PROPOSALS TO SHORTEN/SIMPLIFY THE CASE
17            NPC anticipates requesting that the Court conduct an evidentiary hearing related to the
18   expected Daubert issues in this case and requests that the schedule allow time for an
19   evidentiary hearing following the completion of Daubert briefing. NPC proposes that Daubert
20   motions be due at the same time as summary judgment motions.
21                                             IX.    TRIAL
22            Plaintiff anticipates trial readiness on December 1, 2021. The schedule proposed by
23   Plaintiff provides thirteen (13) months to complete fact and expert discovery. Given the prior
24   discovery conducted in the Lauris and McWilliams cases, and the progress that has already
25   been made to date, it is Plaintiff’s position that this schedule provides adequate time to achieve
26   that goal. Plaintiff’s proposed schedule also leaves three months between the close of
                                                                     SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                 Attorneys at Law
                                                                         1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 11                                      Seattle, WA 98101-4010
                                                                                  Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
           Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 12 of 15



 1   discovery and trial readiness. Plaintiff believes this provides adequate time to address
 2   dispositive motions and complete relevant pre-trial work. Most importantly, it avoids the
 3   unnecessary delay created by NPC’s proposal, which includes an unnecessary six (6) month
 4   gap between the close of discovery and trial.
 5            NPC anticipates trial readiness on March 18, 2022. The schedule proposed by plaintiff
 6   does not provide adequate time to complete the necessary fact and expert discovery and the
 7   Court to decide dispositive and Daubert motions. Plaintiffs’ proposed schedule provides only
 8   90 days between the filing of dispositive motions and trial readiness, which does not build in
 9   sufficient time to complete pre-trial activities necessary to efficiently try this complex case,
10   which the parties agree will take approximately 15 trial days. Those activities include NPC’s
11   anticipated request for evidentiary hearings on its Daubert motions, as well as the standard
12   motions briefing schedule and time for the Court to decide the motions. There is also
13   substantial pre-trial work which will be impacted by the resolution of those motions, including
14   the scope and content of motions in limine, the parties’ exhibit lists, and designations of
15   deposition testimony.
16            NPC states that COVID-19 enhances the challenge of completing discovery and being
17   ready for trial. For instance, the records collection process will likely require additional time
18   because of the burden that the pandemic has put on healthcare providers and the possibility
19   that offices, due to social distancing considerations, will not have extra staff available on-site
20   to locate and copy needed records. Similarly, witness preparation schedules will be disrupted
21   by various stay at home orders; while some of those orders are beginning to be lifted or
22   relaxed, substantial restrictions on travel are expected to continue for months and that there
23   will be 14-day quarantine requirements if individuals travel to certain areas. Given the
24   unprecedented situation and the logistical hurdles surrounding COVID-19, NPC requests that
25   the Court set a schedule that builds in additional time for the parties to work around these
26   issues.
                                                                            SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                        Attorneys at Law
                                                                                1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 12                                             Seattle, WA 98101-4010
                                                                                 Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
           Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 13 of 15



 1            It is Plaintiff’s position that attempting to predict what, if any, impact COVID-19 will
 2   have on discovery efforts here is speculative at best and is not a valid basis for delaying trial at
 3   this time.
 4            (A)      JURY DEMAND
 5            The parties request a jury trial at this time.
 6            (B)      ESTIMATED NUMBER OF TRIAL DAYS:
 7            The parties estimate that this case will require approximately 15 trial days.
 8            (C)      KNOWN COMPLICATIONS WHICH WILL AFFECT TRIAL DATE:
 9            The parties do not anticipate any complications to consider at this time.
10            (D)      SERVICE ISSUES
11            N/A
12            (E)      SCHEDULING CONFERENCE REQUESTED
13            Yes, the parties request a scheduling conference before the Court enters a scheduling
14   order in the case.
15            (F)      DATES CORPORATE DISCLOSURE STATEMENTS FILED
16            NPC filed its corporate disclosure statement on April 10, 2020.
17

18            Dated this 29th day of June, 2020.
19                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
20
                                                      By:      /s/ Jennifer L. Campbell
21                                                             Jennifer L. Campbell, WSBA #31703
                                                               Email: jcampbell@schwabe.com
22                                                             1420 5th Avenue, Suite 3400
                                                               Seattle, WA 98101-4010
23                                                             Attorneys for Defendant,
                                                               Novartis Pharmaceuticals Corporation
24

25

26
                                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                                          Attorneys at Law
                                                                                  1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 13                                               Seattle, WA 98101-4010
                                                                                   Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
           Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 14 of 15



 1                                       HOLLINGSWORTH LLP
 2
                                         By:   /s/ Robert E. Johnston
 3                                       By:   /s/ Donald R. McMinn
                                         By:   /s/ Andrew L. Reissaus
 4
                                               Robert E. Johnston, Bar No. 447475
 5                                             Email RJohnston@hollingsworthllp.com
                                               Donald R. McMinn, Bar No. 426894
 6                                             Email:
                                               DMcMinn@hollingsworthllp.com
 7                                             Andrew L. Reissaus, Bar No. 999036
                                               Email: ARessaus@hollingsworthllp.com
 8                                             1350 I Street, N.W.
                                               Washington, D.C. 20005
 9                                             Attorneys to be Admitted Pro Hac Vice
                                               for Defendant Novartis Pharmaceuticals
10                                             Corporation

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                              SCHWABE, WILLIAMSON & WYATT, P.C.
      JOINT STATUS REPORT AND DISCOVERY PLAN-                          Attorneys at Law
                                                                  1420 5th Avenue, Suite 3400
      CASE NO. 3:20-CV-05216-RBL - 14                               Seattle, WA 98101-4010
                                                                   Telephone: 206-622-1711

     PDX\119685\163329\JCA\28327301.1
           Case 3:20-cv-05216-RJB Document 24 Filed 06/29/20 Page 15 of 15



 1                                      CERTIFICATE OF SERVICE
 2            The undersigned declares under penalty of perjury, under the laws of the State of
 3   Washington, that the following is true and correct:
 4
              That on the 29th day of June, 2020, I arranged for service of the foregoing JOINT
 5
     STATUS REPORT AND DISCOVERY PLAN to the parties to this action via the Court’s
 6
     CM/ECF system as follows:
 7
               Brad J. Moore, WSBA #21802                  Raymond C. Silverman, Bar
 8             Email: brad@stritmatter.com                 #3033743
               STRITMATTER KESSLER                         Email: rsilverman@yourlawyer.com
 9             WHELAN KOEHLER MOORE                        PARKER WAICHMAN LLP
               3600 15TH Ave., W., Ste. 300                6 Harbor Park Dr.
10             Seattle, WA 98119                           Port Washington, NY 11050
               Phone: (206) 448-1777                       Phone: (516) 466-6500
11
               Attorneys for Plaintiff                     Attorney Admitted Pro Hac Vice for
12                                                         Plaintiff
               Robert E. Johnston, Bar #447475
13             Email:
               RJohnston@hollingsworthllp.com
14             Andrew L. Reissaus, Bar #999036
               Email:
15             ARessaus@hollingsworthllp.com
               Donald R. McMinn, Bar #426894
16             Email:
               DMcMinn@hollingsworthllp.com
17             HOLLINGSWORTH LLP
               1350 I Street, N.W.
18             Washington, D.C. 20005
               Phone: (202) 898-5855
19
               Attorneys Admitted Pro Hac Vice for
20             Defendant Novartis
               Pharmaceuticals Corporation
21

22

23

24
                                                  /s/ Jennifer L. Campbell
25                                                Jennifer L. Campbell, WSBA #31703
26

                                                                       SCHWABE, WILLIAMSON & WYATT, P.C.
      CERTIFICATE OF SERVICE - 1                                                Attorneys at Law
                                                                                U.S. Bank Centre
                                                                           1420 5th Avenue, Suite 3400
                                                                             Seattle, WA 98101-4010
                                                                            Telephone 206-622-1711
     PDX\119685\163329\JCA\28327301.1
